

117 S30 IS: Fair Indexing for Health Care Affordability Act
U.S. Senate
2021-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 30IN THE SENATE OF THE UNITED STATESJanuary 22, 2021Mrs. Shaheen (for herself, Mr. Murphy, Mr. Blumenthal, and Ms. Baldwin) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo set forth a method of determining maximum out-of-pocket limits and annual updates to premium tax credit eligibility under the Patient Protection and Affordable Care Act.1.Short titleThis Act may be cited as the Fair Indexing for Health Care Affordability Act.2.Premium adjustment percentage(a)In generalSection 1302(c)(4) of the Patient Protection and Affordable Care Act (42 U.S.C. 18022(c)(4)) is amended by striking calendar year) and inserting calendar year, based on estimates and projections of changes for the applicable year in the average per enrollee employer-sponsored insurance premiums provided by the National Health Expenditure Accounts).(b)Effective dateThe amendment made by subsection (a) shall take effect on January 1, 2022.